Citation Nr: 1427364	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  12-21 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1967 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Manchester, New Hampshire.  

In December 2011, the Veteran testified at the RO before a Decision Review Officer.  A transcript of this hearing has been added to the claims file.  

In September 2013, the Veteran testified via video before an Acting Veterans Law Judge.  Unfortunately, the recording of this hearing was of such poor quality that a transcript could not be created.  As a result, the Veteran was afforded a second video hearing before another Veterans Law Judge in March 2014.  A transcript of this hearing has been added to the electronic claims file in the Virtual VA paperless claims processing system (Virtual VA).  

A review of Virtual VA and Veterans Benefits Management System (VBMS) reflects that they contain recent VA records and other documents not found within the physical claims folder.  These documents have been noted and reviewed by the Board.  


FINDINGS OF FACT

1.  The Veteran does not have confirmed duty or visitation in the Republic of Vietnam or other exposure to an herbicide agent in service.  

2.  The Veteran did not sustain a cardiovascular injury or disease in service.  

3.  Chronic symptoms of ischemic heart disease did not manifest in service.  

4.  Ischemic heart disease did not manifest to a compensable degree within one year of separation from service.   

5.  Symptoms of ischemic heart disease were not continuous after service separation.

6.  The Veteran's ischemic heart disease is not related to service.


CONCLUSION OF LAW

Ischemic heart disease was not incurred in service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

With respect to the Veteran's claims decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  In a November 2010 letter, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, this letter provided him with the general criteria for the assignment of an effective date and initial rating.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Finally, VCAA notice was provided the Veteran prior to the rating determination on appeal; therefore, no timing issue exists with regard to the notice provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, his lay contentions, and various private and VA treatment records.  

The Veteran was not afforded a VA medical examination or opinion in conjunction with this claim.  As will be discussed in greater detail below, however, a VA examination or opinion is not required, as the central question before the Board is whether the Veteran had confirmed herbicide exposure during service.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  

Next, as stated above, the Veteran presented hearing testimony before the undersigned VLJ at a March 2014 videoconference Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VA employee who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the March 2014 Board hearing, the VLJ identified the issue on appeal.  The Veteran provided testimony relevant to the issue on appeal and specifically addressed the basis of the prior denial.  During the course of the hearing, the VLJ posed several questions of the Veteran in order to ascertain whether there was additional evidence that may be outstanding that would help to substantiate the appeal.  In consideration of the foregoing, the Board finds that there has been compliance with the duties outlined at 38 C.F.R. § 3.103(c)(2).  

Finally, the Board observes that additional VA treatment records and other evidence were added to the Virtual VA file in September 2013, subsequent to the most recent supplemental statement of the case.  Remand for consideration of this evidence by the agency of original jurisdiction is not required, however, because such consideration was waived in writing by the Veteran.  Thus, adjudication at this time is proper.  

Service Connection for Ischemic Heart Disease

The Veteran seeks service connection for ischemic heart disease.  He asserts that he was physically present in Vietnam during service, with herbicide exposure therein, resulting in his current diagnosis of ischemic heart disease.  He also asserts that he was exposed to herbicides while unloading aircraft cargo and ordinance during service aboard a U.S. carrier off the shores of Vietnam.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, certain cardiovascular disorders are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) potentially applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as endocarditis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Next, the Board notes that the Veteran has claimed service in Vietnam during his active duty period.  See 38 C.F.R. § 3.309(e).  Thus, the Board must consider whether service connection for ischemic heart disease as due to herbicide exposure is warranted.  

Any veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  If the veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  

As an initial matter, the Veteran's service treatment records do not indicate, and he does not contend, onset of ischemic heart disease during service, which ended in December 1971, or within a year thereafter.  The first diagnosis of any form of heart disease within the competent evidence of record dates to 1988, more than 15 years after service separation.  The Veteran himself has stated he was not diagnosed with a cardiovascular disorder until 38 years of age, many years after service separation.  Thus, the Board concludes chronic symptoms of ischemic heart disease did not manifest during service or within a year thereafter, and were not continuous until many years after service separation.  Rather, the Veteran's sole assertion is that he was exposed to herbicides during service, and presumptive service connection is thus warranted on that basis.  Specifically, he asserts he was exposed to herbicides while working around aircraft which flew over Vietnam, and when he himself briefly landed within the Republic of Vietnam.  

At the 2012 Decision Review Officer hearing, the Veteran testified that in July 1969, he was granted emergency leave due to a family emergency, and was flown off his duty station aboard the U.S.S. Ticonderoga to the airfield at Da Nang, Vietnam.  Thereafter, the aircraft departed Vietnam and continued to the Philippines and subsequently the United States.  He repeated these assertions at the March 2014 Board hearing.  

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony asserting a visit while on emergency leave to Vietnam and exposure to herbicides in service aboard an aircraft carrier, the Board finds that the weight of the evidence is against the claim, and service connection must be denied.  Specifically, the evidence demonstrates that the Veteran does not have confirmed duty or visitation in the Republic of Vietnam or confirmed exposure to an herbicide agent in service, to include during his service aboard a U.S. aircraft carrier.  The Veteran's DD Form 214 and personnel records show that he served in the United States Navy, and was assigned to the U.S.S. Ticonderoga in July 1969, as he has claimed.  His service personnel records do not indicate any periods of leave during which he traveled to Vietnam, however.  

Service personnel records further confirm that the Veteran was granted emergency leave in July 1969, and was to depart his duty station via the naval base at Subic Bay, the Philippines.  The leave orders do not indicate he was flown into Vietnam while on leave, or on any other occasion.  

The Veteran has testified on several occasions that upon leaving the carrier, he was aboard an aircraft which landed in Da Nang, Vietnam, before continuing on to the Philippines.  His recollections of this event have varied, however.  In a May 2010 statement to VA, he wrote that he did not leave the aircraft.  In sworn March 2014 testimony, however, he stated he disembarked from the aircraft to smoke while in Vietnam.  Due to these contradictions, the Board does not find the latest reports, made during a current claim for VA compensation, of him being in Vietnam to be credible.  In the absence of credible evidence, the Board finds the weight of the evidence to be against the assertion that the Veteran visited Vietnam during service.  

In so deciding, the Board acknowledges that the Veteran is competent to report visitation in the Republic of Vietnam; however, the Board finds that, due to discrepancies in the Veteran's statements, the Veteran's lay statements are not credible.  Thus, the Board finds the preponderance of the evidence is against the Veteran's assertion of service in Vietnam.  

The Veteran next contends that he was exposed to Agent Orange or other herbicides while working with and around aircraft aboard the U.S.S. Ticonderoga.  His assertions that such work resulted in exposure to herbicides amounts to mere speculation, however, and in the absence of evidence, the Board finds that the Veteran was not exposed to herbicides aboard ship during service.  The Veteran is  not competent to state that any aircraft with which they came into contact onboard the USS TICONDEROGA was contaminated with herbicide.  His lay statement have not been corroborated by evidence in official documents.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  The Board notes that a May 2009 JSRRC statement regarding Navy and Coast Guard ships during the Vietnam era indicated that JSSRC reviewed numerous official military documents, ship logs and other sources of information pertaining to Navy and Coast Guard ships and the use of tactical herbicides.  To date, there was no evidence that the Navy or Coast Guard ships transported tactical herbicides to the RVN or that ships operating off the coasts of RVN used, stored, tested or transported herbicides.  Additionally JSSRC cannot verify that any shipboard Veteran was exposed to tactical herbicide based on contact with aircraft that flew over Vietnam or equipment used there. 

The Board acknowledges that the U.S.S. Ticonderoga had service off the shores of Vietnam during the period in which the Veteran was stationed aboard.  An opinion of the General Counsel for VA held, however, that service on a deep-water naval vessel off the shores of Vietnam ("blue water" service) may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  See VAOPGCPREC 27-97 (July 23, 1997).  While this vessel was stationed off the shores of Vietnam, the record does not suggest and the Veteran does not allege it either docked in or was present in the inland waterways of Vietnam.  

Absent qualifying service in Vietnam, and absent corroborating evidence of exposure to herbicides outside of Vietnam, the Board finds that there is no basis for presumptive service connection due to herbicide exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

As noted above, ischemic heart disease was not incurred in service, nor did it manifest within one year following the Veteran's separation from service.  Additionally, the preponderance of the evidence is against a finding of service in the Republic of Vietnam or confirmed exposure to an herbicide agent in service, and a nexus has not otherwise been established between the Veteran's current disability and military service; therefore, the Board finds that service connection for ischemic heart disease is not warranted on either a presumptive or direct basis.  Ischemic heart disease was not incurred in service, nor did this disorder manifest to a compensable degree within one year of separation from service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for ischemic heart disease, including as due to claimed herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for ischemic heart disease is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


